    Case: 1:19-cv-01745 Document #: 36 Filed: 09/10/19 Page 1 of 3 PageID #:326




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


MALAIKA COLEMAN, Individually and on                 )
Behalf of All Others Similarly Situated,             )
                                                     )
                     Plaintiff,                      )
                                                     )
                        v.                           ) Case No. 1:19-cv-01745
                                                     )
GARRISON PROPERTY & CASUALTY                         ) The Honorable Virginia M. Kendall
INSURANCE CO. and UNITED SERVICES                    )
AUTOMOBILE ASSOCIATION,                              )
                                                     )
                   Defendants.                       )
                                                     )

       DEFENDANTS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT

       Pursuant to Federal Rule of Civil Procedure 12(b)(6), Defendants Garrison Property &

Casualty Insurance Company (“Garrison”) and United Services Automobile Insurance Company

(“USAA”) (collectively, “Defendants”) move to dismiss with prejudice the First Amended

Complaint of Plaintiff Malaika Coleman (“Plaintiff”). Plaintiff’s First Amended Complaint fails

to state a valid claim for breach of contract and should be dismissed. In support of this Motion,

Defendants submit their supporting Memorandum.
Case: 1:19-cv-01745 Document #: 36 Filed: 09/10/19 Page 2 of 3 PageID #:326




  Dated: September 10, 2019             Respectfully submitted,


                                        /s/ Jay Williams
                                        Jay Williams
                                        Paula M. Ketcham
                                        Kirstie Brenson
                                        SCHIFF HARDIN LLP
                                        233 South Wacker Drive
                                        Suite 7100
                                        Chicago, IL 60606
                                        Tel: (312) 258-5500
                                        Fax: (312) 258-5600
                                        jwilliams@schiffhardin.com
                                        pketcham@schiffhardin.com
                                        kbrenson@schiffhardin.com




                                    2
    Case: 1:19-cv-01745 Document #: 36 Filed: 09/10/19 Page 3 of 3 PageID #:326




                                CERTIFICATE OF SERVICE

       I hereby certify that on September 10, 2019, I electronically filed the foregoing with the

Clerk of the United States District Court for the Northern District of Illinois, Eastern Division,

using the Court’s CM/ECF system, which will automatically send notification of this filing to all

counsel of record.



                                                    /s/ Jay Williams
                                                    Jay Williams




                                                3
